DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “48” has been used to designate both the target magnet and the position sensor as seen in FIG. 14.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected to because in line 2 the phrase, “High current conductors conductively couples inverter circuitry with the stator windings,” should read, “High current conductors conductively couple inverter circuitry with the stator windings.” Appropriate correction is required.
The disclosure is objected to because of the following informalities: in paragraph [0017] the phrase “AISI 1081 cold-rolled steel,” should read “AISI 1018 cold-rolled steel.” In paragraph [0025] the phrase “FIG. 5 is cross sectional view,” should read “FIG. 5 is a cross sectional view.” In paragraph [0052] the phrase “The liquid coolant is introduce and discharged…” should read “The liquid coolant is introduced and discharged….” In paragraph [0054] the phrase “oriented perpendicular to rotational axis 38,” should read “oriented perpendicular to rotational axis 34.” Also, in paragraph [0054] the phrase “shield member 60 and rotational axis 38,” should read “shield member 60 and rotational axis 34.” In paragraph [0063] the phrase “disposed between second potion 164,” should read “disposed between second portion 164.” Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the rotational position" in line 13.  There is insufficient antecedent basis for this limitation in the claim. Claims 2-11 depend either directly or indirectly from claim 1 and are therefore rejected for at least the same reasons.
Claim 1 recites the limitation "the rotational axis" in line 18.  There is insufficient antecedent basis for this limitation in the claim. Line 4 recites the limitation “rotor axis,” and it can be inferred that the rotor axis and the rotational axis are referring to the same aspect of the invention but this discrepancy should be corrected for the sake of clarity. Claims 2-11 depend either directly or indirectly from claim 1 and are therefore rejected for at least the same reasons.
Claim 2 recites the limitation "the main body of the heat sink" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. Claims 3-6 depend either directly or indirectly from claim 12 and are therefore rejected for at least the same reasons.
Claim 12 recites the limitation "the rotational position" in line 13.  There is insufficient antecedent basis for this limitation in the claim. Claims 13-16 depend either directly or indirectly from claim 12 and are therefore rejected for at least the same reasons.
Claim 12 recites the limitation "the rotational axis" in line 18.  There is insufficient antecedent basis for this limitation in the claim. Line 4 recites the limitation “rotor axis” and it can be inferred that the rotor axis and the rotational axis refer to the same aspect of the invention but this discrepancy should be corrected for the sake of clarity. Claims 13-16 depend either directly or indirectly from claim 12 and are therefore rejected for at least the same reasons.
Claim 13 recites the limitation "the main body" in line 3. There is insufficient antecedent basis for this limitation in the claim. Claim 16 recites the limitation “the main body of the heat sink,” so it can be inferred that the limitation “the main body” refers to the main body of the heat sink. This discrepancy should be corrected for the sake of clarity. Claims 14-16 depend either directly or indirectly from claim 13 and are therefore rejected for at least the same reasons.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7, and 8 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US Patent Application Publication No. 2018/0026492 to Takizawa et al. (hereinafter Takizawa).
Regarding claim 1, Takizawa teaches a rotating electric machine (FIG. 2, 8) comprising: a stator assembly (FIG. 2, 22) including a stator core (FIG. 2, 32) and a plurality of stator windings (FIG. 2, 33); a rotor assembly (FIG. 2, 23-24) including a rotor (FIG. 2, 24) mounted on a rotor shaft (FIG. 2, 23), the rotor shaft and rotor being rotatable relative to the stator assembly (Paragraph [0035] about a rotor axis (FIG. 2, P); a target magnet (FIG. 2, 42) mounted on a proximal end (FIG. 2, 23a) of the rotor shaft; inverter circuitry (FIG. 2, 38) adapted to convert electrical current between DC electric current and AC electric current (Paragraphs [0054] and [0061]) wherein the inverter circuitry is conductively coupled (Paragraph [0045]) with the plurality of stator windings through a plurality of high current conductors (FIG. 2, 26); control circuitry mounted on a printed circuit board (FIG. 2, 39) and controlling operation of the inverter circuitry (Paragraph [0046]); a non-ferrous (Paragraph [0041]: aluminum is non-ferrous) heat sink (FIG. 2, 37), the heat sink being thermally coupled (Paragraph [0044]) with the inverter circuitry; a magnetic position sensor (FIG. 2, 44) mounted on the printed circuit board (FIG. 2, 43) facing the target magnet (Paragraph [0049]) to thereby sense the rotational position of the target magnet (Paragraph [0050]) during operation of the rotating electric machine; wherein the printed circuit board is axially positioned between the target magnet and the heat sink (FIG. 2: PCB 43 is located between target magnet 42 and heat sink 37) and the plurality of high current conductors extend axially from proximate the heat sink to the stator assembly (FIG. 2: feeder wires 26 extend from heat sink 37 to stator assembly 22) and are positioned radially outwardly of the magnetic position sensor and angularly distributed about the rotational axis (FIG. 5-7: feeder wires 26 are positioned radially outward of magnetic position sensor 44); a shield member (FIG. 2, 46) formed out of a ferrous sheet material (Paragraph [0051]: iron is ferrous) and having a major surface defining an axial plane perpendicular to the rotational axis (Paragraph [0051]) and a first surface area (Paragraph [0076]: 44mm x 44mm is 1936 mm2) wherein the printed circuit board and magnetic position sensor mounted thereon are axially disposed between the shield member and the target magnet (FIG. 2: magnetic position sensor 44 is between shield member 46 and target magnet 42) and wherein the shield member is disposed proximate the printed circuit board (FIG. 2: shield member 46 is near PCB 43) and is axially disposed between the printed circuit board and at least a portion of the heat sink (FIG. 2: shield member 46 is between PCB 43 and heat sink 37); and wherein the plurality of high current conductors each define a radially inward facing surface (FIG. 5-7) wherein a circle drawn in the axial plane, concentric with the rotational axis and having a radius equal to a distance between the rotational axis and a nearest one of the radially inward facing surfaces of the plurality of high current conductors (Paragraph [0070]: closest feeder wire is 31mm from the axis) defines a second surface area (a circle with that radius has an area of 3017.54mm2), the first surface area being at least as great as 50% (the first surface area is 64.158% of the second) of the second surface area.
Regarding claim 7, Takizawa teaches the rotating electric machine of claim 1, wherein the shield member is secured to the heat sink (Paragraph [0051]).
Regarding claim 8, Takizawa teaches the rotating electric machine of claim 1, wherein the shield member has a thickness within the range of 0.5 mm to 2.5 mm (Paragraph [0076]: 0.5mm is within the stated range).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Takizawa in view of U.S. Patent Application Publication No. 2019/0372203 to Su et al. (hereinafter Su).
Regarding claim 2, Takizawa teaches the rotating electric machine of claim 1.
Takizawa does not specifically teach the arrangement, wherein the shield member defines a plurality of openings and the heat sink defines a plurality of pedestals axially extending from the main body of the heat sink through the plurality of openings in the shield member, each of the pedestals being thermally coupled to the printed circuit board.
However, Su teaches a configuration wherein the shield member defines a plurality of openings (FIG. 25, 800) and the heat sink defines a plurality of pedestals (Paragraph [0127]-[0131], wherein thermal pads press through holes and contact electronics components) extending from the main body of the heat sink through the plurality of openings in the shield member, each of the pedestals being thermally coupled (Paragraph [0127]) with the printed circuit board. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rotating electric machine of Takizawa with the shield-heatsink configuration of Su, since the configuration of Su would provide effective electromagnetic interference shielding for the device of Takizawa while still providing thermal conduction between electronics components and the heat sink to ensure proper operation of the rotating electric machine.
Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Takizawa in view of Su as applied to claim 2 above, and further in view of U.S. Patent Application Publication No. 2018/0010927 to Forthaus.
Regarding claim 3, Takizawa in view of Su teaches the rotating electric machine of claim 2, but does not expressly teach the arrangement wherein the outer perimeter of the shield member defines a circle having a first diameter and wherein the circle defined by the radially inward facing surfaces of the plurality of high current conductors defines a second diameter, the first diameter being at least as great as 85% of the second diameter.
However, Forthaus teaches the arrangement wherein the outer perimeter of the shield member defines a circle having a first diameter and wherein the circle defined by the radially inward facing surfaces of the plurality of high current conductors defines a second diameter, the first diameter being at least as great as 85% of the second diameter (FIG. 1, FIG. 2, 6, shield cover is the full diameter of the housing).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the rotating electric machine of Takizawa in view of Su with the shield of Forthaus, since having a larger sized shield reduces the magnetic field strength at a point behind the shield, further reducing noise that may occur on the magnetic position sensor, resulting in better machine function.
Regarding claim 4, Takizawa in view of Su teaches the rotating electric machine of claim 2, but does not expressly teach the arrangement wherein the main body of the heat sink defines a recess and the shield member is at least partially disposed in the recess.
However, Forthaus teaches the arrangement wherein the main body (FIG. 2, 3) of the heat sink defines a recess (FIG. 2, 33) and the shield member is at least partially disposed in the recess (FIG. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the rotating electric machine of Takizawa in view of Su with the heat-sink recess of Forthaus, since the device of Forthaus provides a support and ground for the shield member, which would provide a more secure and more effective shielding for Takizawa, protecting the magnetic position sensor from electromagnetic interference as a result.
Regarding claim 5, Takizawa in view of Su teaches the rotating electric machine of claim 4, wherein the target magnet and the magnetic position sensor are positioned concentrically with the rotational axis (FIG. 2, P) and axially spaced apart from each other with the magnetic position sensor being disposed between the shield member and the target magnet (FIG. 2, 42, 43, 46), but does not expressly teach the shield member including a planar first portion disposed in the axial plane and a second portion axially displaced from the first portion being disposed in the recess and the second portion being at least partially disposed outside the recess and wherein the second portion, the target magnet and the magnetic position sensor are all positioned concentrically with the rotational axis and axially spaced apart from each other.
However, Forthaus teaches the shield member including a planar first portion disposed in the axial plane (FIG. 2, 62) and a second portion axially displaced from the first portion (FIG. 2, 61) being disposed in the recess and the second portion being at least partially disposed outside the recess (FIG. 2) and wherein the second portion, the target magnet and the magnetic position sensor are all positioned concentrically with the rotational axis and axially spaced apart from each other (Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the rotating electric machine of Takizawa in view of Su with the shield assembly of Forthaus since that particular arrangement places the magnetic position sensor in a smaller distance from the target magnet, resulting in a stronger magnetic field reading, resulting in more accurate angular position detection and better device operation.
Regarding claim 6, Takizawa in view of Su and further in view of Forthaus teaches the rotating electric machine of claim 5, wherein including the first portion of shield member forming a majority of the shield member (FIG. 1 of Forthaus, 6).
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Takizawa in view of U.S. Patent No. 5,506,373 to Hoffman.
Regarding claim 9, Takizawa teaches the rotating electric machine of claim 1, but does not expressly teach the shield member being selected from the group consisting of a carbon steel having a carbon content up to 2.1% (by weight), an electrical steel having a silicon content within the range of 1% to 6.5% (by weight) and a permalloy comprising both nickel and iron.
However, Hoffman teaches a shield member (FIG. 54, 56) being a carbon steel having a carbon content up to 2.1% by weight (Column 4, lines 15-17: 1018 steel is a carbon steel with a carbon content of 0.18%).
Therefore, it would have been obvious to a person of ordinary skill in the art to further modify the rotating electric machine of Takizawa with the carbon steel shielding of Hoffman, since the carbon steel shield of Hoffman and the iron plate shield of Takizawa serve the same purpose of blocking electromagnetic interference and the results of the substitution would have been predictable as the function of the components would not change.
Regarding claim 10, Takizawa in view of Hoffman teaches the rotating electric machine of claim 9, wherein Hoffman further teaches a shield member being a cold-rolled low-carbon steel having a carbon content of 0.18% (by weight) (Column 4, lines 15-17: AISI 1018 is a cold-rolled low-carbon steel with a carbon content of 0.18%).
Regarding claim 11, Takizawa in view of Hoffman teaches the rotating electric machine of claim 10, wherein Takizawa further teaches the shield member having a thickness within the range of 0.5 mm to 2.5 mm (Paragraph [0076]: 0.5mm is within the stated range).
Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Takizawa in view of Forthaus (i.e., U.S. 2018/0010927).
Regarding claim 12, Takizawa teaches a rotating electric machine (FIG. 2, 8) comprising: a stator assembly (FIG. 2, 22) including a stator core (FIG. 2, 32) and a plurality of stator windings (FIG. 2, 33); a rotor assembly (FIG. 2, 23-24) including a rotor (FIG. 2, 24) mounted on a rotor shaft (FIG. 2, 23), the rotor shaft and rotor being rotatable relative to the stator assembly (Paragraph [0035]) about a rotor axis (FIG. 2, P); a target magnet (FIG. 2, 42) mounted on a proximal end of the rotor shaft (FIG. 2, 23a); inverter circuitry (FIG. 2, 38) adapted to convert electrical current between DC electrical current and AC electrical current (Paragraph [0054], [0061]) wherein the inverter circuitry is conductively coupled with the plurality of stator windings (Paragraph [0045]) through a plurality of high current conductors (FIG. 2, 26); control circuitry (FIG. 2, 39) mounted on a printed circuit board and controlling operation of the inverter circuitry (Paragraph [0046]); a non-ferrous (Paragraph [0041]) heat sink (FIG. 2, 37), the heat sink being thermally coupled with the inverter circuitry (Paragraph [0044]); a magnetic position sensor (FIG. 2, 44) mounted on the printed circuit board (FIG. 2, 44) facing the target magnet to thereby sense the rotational position of the target magnet during operation of the rotating electric machine (Paragraph [0050]); wherein the printed circuit board is axially positioned between the target magnet and the heat sink (FIG. 2) and the plurality of high current conductors extend axially from proximate the heat sink to the stator assembly (FIG. 2, Paragraph [0045]) and are positioned radially outwardly of the magnetic position sensor and angularly distributed about the rotational axis (FIG. 5); a shield member (FIG. 2, 46) formed out of a ferrous sheet material (Paragraph [0051]) and having a major surface defining an axial plane perpendicular to the rotational axis (Paragraph [0051]) and a first surface area wherein the printed circuit board and magnetic position sensor mounted thereon are axially disposed between the shield member and the target magnet (FIG. 2), and wherein the shield member is disposed proximate the printed circuit board and is axially disposed between the printed circuit board and at least a portion of the heat sink (FIG. 2); and wherein the shield member, the target magnet, and the magnetic position sensor are all positioned concentrically with the rotational axis (FIG. 2, P) and axially spaced apart from each other with the magnetic positioned sensor being axially disposed between the shield member and the target magnet (FIG. 2, 42, 43, 46).
Takizawa does not expressly teach the shield member including a planar first portion disposed in the axial plane and a second portion axially displaced from the first portion toward the magnetic position sensor, the first portion of the shield member forming a majority of the shield member and wherein the second portion, the target magnet and the magnetic position sensor are all positioned concentrically with the rotational axis and axially spaced apart from each other.
However, Forthaus teaches the shield member including a planar first portion (FIG. 2, 62) disposed in the axial plane and a second portion (FIG. 2, 61) axially displaced from the first portion towards the magnetic position sensor, the first portion of the shield member forming a majority of the shield member (FIG. 1) and wherein the second portion, the target magnet and the magnetic position sensor are all positioned concentrically with the rotational axis and axially spaced apart from each other (FIG. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rotating electric machine of Takizawa with the shield of Forthaus, since the geometry of the second portion of Forthaus would provide more effective shielding for the magnetic position sensor of Takizawa, improving rotation angle detection and the overall performance of the machine.
Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Takizawa in view of Forthaus as applied to claim 12 above, and further in view of Su.
Regarding claim 13, Takizawa in view of Forthaus teaches the rotating electric machine of claim 12, but does not expressly teach the arrangement wherein the first portion of the shield member defines a plurality of openings and the heat sink defines a plurality of pedestals axially extending from the main body through the plurality of openings in the shield member, each of the pedestals being thermally coupled with the printed circuit board.
However, Su teaches a shield member defining a plurality of openings (FIG. 25, 800) and the heat sink defining a plurality of pedestals (Paragraph [0127]-[0131], wherein thermal pads press through holes and contact electronics components) extending from the main body through the plurality of openings in the shield member, each of the pedestals being thermally coupled with the printed circuit board (Paragraph [0127]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the rotating electric machine of Takizawa in view of Forthaus to include the shield arrangement of Su, since the configuration of Su would provide effective electromagnetic interference shielding for the device of Takizawa in view of Forthaus, while still providing thermal conduction between electronics components and the heat sink to ensure proper operation of the rotating electric machine.
Regarding claim 14, Takizawa in view of Forthaus and further view of Su teaches the rotating electric machine of claim 13, wherein Takizawa teaches an outer perimeter of the first portion of the shield member defines a first circle having a first diameter and the plurality of high current conductors each define a radially inwards facing surface wherein a second circle drawn in the axial plane, concentric with the rotational axis and connecting each of the radially inward facing surfaces of the plurality of high current conductors defines a second diameter (FIG. 6).
Forthaus teaches the first diameter being at least as great as 85% of the second diameter (FIG. 1, FIG. 2, 6, shield member is the full diameter of the housing).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the rotating electric machine of Takizawa in view of Forthaus, with the device of Su,  to provide greater surface area of the shield results in a lower magnetic field strength on a point on the other side of the shield, reducing noise received by the magnetic position sensor and increasing effectiveness of the machine as a whole.
Regarding claim 15, Takizawa in view of Forthaus and further in view of Su teaches the rotating electric machine of claim 14 wherein Takizawa teaches the second circle defines a second surface area (Paragraph [0070]: 3017.54 mm2), the first surface area being at least as great as 50% of the second surface area (Paragraph [0076]: 1936 mm2, first surface area is 64.158% of the second surface area).
Regarding claim 16, Takizawa in view of Forthaus and further in view of Su teaches the rotating electric machine of claim 15 wherein Forthaus teaches the main body (Fig. 2, 3) of the heat sink defining a recess (FIG. 2, 33) and the first portion of the shield member is disposed within the recess (FIG. 2, 62) and at least a portion of the shield member is disposed outside the recess (FIG. 2, 61).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KIEL MIGUEL RODRIGUEZ whose telephone number is (571)272-9881. The examiner can normally be reached Monday - Friday 8:30am - 5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Leonard Chang can be reached on 571-270-3691. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.K.R./Examiner, Art Unit 4174                                                                                                                                                                                                        
/Anthony Q Edwards/Primary Examiner, Art Unit 2841                                                                                                                                                                                                        
October 6, 2022